ORDER
PER CURIAM.
It appearing in the record that Appellant and Appellee consented to the granting of a divorce pursuant to 23 P.S. § 201(c) and that they filed their consents in substantial compliance with the statute and Pa. Rule of Civil Procedure 1920.72, IT IS ORDERED that the Order of the Superior Court in this matter is reversed. The Decree of Divorce entered by the Court of Common Pleas of Allegheny County is reversed and vacated. The matter is remanded with instructions that a Decree be entered granting a divorce pursuant to 23 P.S. § 201(c) and the court is directed to proceed with equitable distribution pursuant to 23 P.S. § 401(d).